DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 21-24 under 35 U.S.C. 112(a) is withdrawn based on Applicant’s cancellation of these claims.

Allowable Subject Matter
Claims 1-2, 5-6, 9-10, 13-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to methods, terminal and base station for handling a bandwidth part inactivity timer.
Applicant’s independent claim 1 recites, inter alia, a method as defined in the specification (see paragraphs [00163] – [00166] of Applicant’s specification as filed) including “identifying that a random access procedure is initiated on a serving cell; stopping the first BWP inactivity timer associated with an active downlink (DL) BWP of the PCell, based on the serving cell being the PCell; stopping the first BWP inactivity timer associated with the active DL BWP of the PCell and the second BWP inactivity timer associated with an active DL BWP of the SCell, based on the serving cell being the SCell; and performing the random access procedure, wherein, based on the serving cell being the PCell, the random access procedure is performed on the active DL BWP of the PCell and an active uplink (UL) BWP of the PCell, and wherein, based on the serving cell being the SCell, the random access procedure is performed on the active DL BWP of the PCell and an active UL BWP of the SCell.”   With the quoted limitations, 
Independent claims 5, 9 and 13, containing similar limitations, are allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1-2, 5-6, 9-10, 13-14 and 17-20, renumbered as claims 1-12, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413